                                Case 2:19-cv-01244-GMN-DJA Document 31
                                                                    30 Filed 04/30/20
                                                                             04/29/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        CHARLES C. HUSTED,                                Case No. 2:19-cv-01244-GMN-DJA
                      18                            Plaintiff,                    STIPULATION OF DISMISSAL OF
                                                                                  EQUIFAX INFORMATION SERVICES,
                      19                v.                                        LLC WITH PREJUDICE
                      20        EQUIFAX INFORMATION SERVICES,                     Complaint filed: July 17, 2019
                                LLC,
                      21
                                                    Defendant.
                      22

                      23                PLEASE TAKE NOTICE that Plaintiff Charles C. Husted (“Plaintiff”) and Defendant
                      24
                                Equifax Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled
                      25
                                action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      26
                                        There are no longer any issues in this matter between Plaintiff and Equifax to be determined
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01244-GMN-DJA Document 31
                                                                    30 Filed 04/30/20
                                                                             04/29/20 Page 2 of 2



                                by the Court, and Equifax is the only remaining defendant. Plaintiff hereby stipulates that all of
                         1

                         2      his claims and causes of action against Equifax, which were or could have been the subject matter

                         3      of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any party.

                         4             IT IS SO STIPULATED.
                                       Dated April 29, 2020.
                         5
                                 KNEPPER & CLARK LLC                               CLARK HILL PLLC
                         6

                         7       /s/ Matthew I. Knepper                            /s/ Jeremy J. Thompson
                                 Matthew I. Knepper, Esq., SBN 12796               Jeremy J. Thompson, Esq., SBN 12503
                         8       Miles N. Clark, Esq., SBN 13848                   3800 Howard Hughes Parkway, Suite 500
                                 5510 So. Fort Apache Rd, Suite 30                 Las Vegas, NV 89169
                         9       Las Vegas, NV 89148                               Email: jthompson@clarkhill.com
                      10         Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com               Counsel for Defendant
                      11                                                           Equifax Information Services LLC.
                                 KRIEGER LAW GROUP, LLC
                      12         David H. Krieger, Esq., SBN 9086
                                 2850 W Horizon Ridge Parkway, Suite 200
                      13
                                 Henderson, NV 89052
                      14         Email: dkrieger@kriegerlawgroup.com

                      15         Counsel for Plaintiff

                      16                                              ORDER GRANTING

                      17           STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,

                      18                                              WITH PREJUDICE

                      19
                                                                 IT IS SO ORDERED.
                      20
                                                                 Dated this ____
                                                                            30 day of April, 2020.
                      21

                      22

                      23                                        _________________________________________
                      24                                        Gloria M. Navarro, District Judge
                                                                UNITED STATES DISTRICT COURT
                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
